In an action to recover a balance due for the manufacture of a product by the plaintiff for the defendants, in which: (a) a default judgment was entered on October 13, 1961 against the individual defendants; (b) an order, dated April 6, 1962, granted upon stated conditions the motion of the individual defendant Golisano to open his default; and (e) a further order, dated June 5, 1962, granted plaintiff’s motion to reinstate said judgment as against said defendant Golisano by reason of his noncompliance with the conditions of said prior order of April 6, 1962, the said Golisano appeals: (1) from an order of the Supreme Court, Nassau County, dated August 24, 1962, which denied his motion to vacate the order of June 5, 1962; (2) as limited by his brief, from so much of a subsequent undated order of said court, granting his motion for reargument (returnable Sept. 26, 1962), as adhered to the court’s original decision reinstating said judgment as to him; and (3) from the decision of the court dated August 14, 1962. Undated order entered on reargument, insofar as appealed from, affirmed, with $10 costs and disbursements. No opinion. Appeal from original order of August 24, 1962 dismissed, without costs. That order was superseded by the later order which granted the reargument. Appeal from decision dismissed; no appeal lies from a decision of the court. Kleinfeld, Acting P. J., Christ, Brennan, Hill and Hopkins, JJ., concur.